           Case 1:21-mj-00565-SH Document 16 Filed 09/03/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §                       1:21-MJ-00565-SH
                                                  §
JOHN HAWKINS                                      §

                                            ORDER

     Before the Court is Defendant’s Motion to Dismiss Pursuant to 18 U.S.C. § 3161(b) and 18

U.S.C. § 3162 and to Release the Defendant from Custody, filed September 1, 2021 (Dkt. 15).

     Section 3161(b) provides:

               Any information or indictment charging an individual with the
               commission of an offense shall be filed within thirty days from the
               date on which such individual was arrested or served with a
               summons in connection with such charges. If an individual has been
               charged with a felony in a district in which no grand jury has been
               in session during such thirty-day period, the period of time for filing
               of the indictment shall be extended an additional thirty days.

In his motion, Defendant states that he was arrested for the instant charge on July 19, 2021 (Dkt. 5)

and has remained in custody continuously since that date. Defendant further states that a grand

jury has remained seated in the Western District of Texas, Austin Division, since his arrest, and

no indictment or information has been returned against him. Therefore, the Court finds

Defendant’s Motion to be meritorious.

     Accordingly, it is ORDERED that Defendant’s Motion to Dismiss Pursuant to 18 U.S.C.

§ 3161(b) and 18 U.S.C. § 3162 and to Release the Defendant From Custody (Dkt. 15) is

GRANTED.
          Case 1:21-mj-00565-SH Document 16 Filed 09/03/21 Page 2 of 2




   IT IS FURTHER ORDERED that the Criminal Complaint filed in this case as to the

Defendant, John Hawkins (Dkt. 1), is hereby DISMISSED without prejudice pursuant to Federal

Rule of Criminal Procedure 48(b) and 18 U.S.C. § 3162(a)(1).

   IT IS FURTHER ORDERED that Defendant be released from custody on the instant charge.

   SIGNED on September 3, 2021.



                                                   SUSAN HIGHTOWER
                                                   UNITED STATES MAGISTRATE JUDGE
